
	
		II
		110th CONGRESS
		1st Session
		S. 1253
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mr. Bingaman (for
			 himself and Mr. Akaka) (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a fund for the National Park Centennial
		  Challenge, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park Centennial Challenge
			 Fund Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)our national
			 parks are icons of America;
				(2)the one hundredth
			 anniversary of the National Park System will be in 2016;
				(3)it is appropriate
			 for all Americans to help in the efforts to enhance our parks as the country
			 gets ready for this centennial celebration;
				(4)the President has
			 proposed a National Park Centennial Initiative that, over ten years, will
			 provide up to $3,000,000,000 to prepare parks for another century of
			 conservation, preservation, and enjoyment; and
				(5)a part of that
			 Initiative is the establishment of a Centennial Challenge to encourage
			 individuals, foundations, and the private sector to donate money each year by
			 providing up to $100,000,000 in dedicated Federal funding to match donations
			 for signature projects and programs.
				(b)PurposeIt
			 is the purpose of this Act to establish a fund in the Treasury that will be
			 used to finance signature projects and programs to enhance the National Park
			 System as it approaches its centennial in 2016 and to prepare the parks for
			 another century of conservation, preservation, and enjoyment.
			3.DefinitionsIn this Act:
			(1)Challenge
			 fundThe term Challenge Fund means the National
			 Park Centennial Challenge Fund.
			(2)DirectorThe
			 term Director means the Director of the National Park
			 Service.
			(3)Qualified
			 donationThe term qualified donation means a cash
			 non-Federal donation to the National Park Service that the Director certifies
			 is for a listed signature project or program.
			(4)SecretaryThe
			 term Secretary means Secretary of the Interior.
			(5)Signature
			 project or programThe term signature project or
			 program means any project or program identified by the Director as one
			 that will help prepare the national parks for another century of conservation,
			 preservation, and enjoyment.
			4.National park
			 centennial challenge fund
			(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the National Park
			 Centennial Challenge Fund. The Challenge Fund shall consist of:
				(1)Qualified
			 donations transferred from the Donations to the National Park Service account,
			 in accordance with section 6(a).
				(2)Amounts
			 appropriated from the general fund of the Treasury, in accordance with section
			 6(b).
				(b)AvailabilityAll
			 amounts deposited in the Challenge Fund shall be available, subject to
			 restrictions in section 6(c), to the Secretary for signature projects and
			 programs under this Act without further appropriation and without fiscal year
			 limitation. No monies shall be available for indirect administrative costs. The
			 expenditure of amounts in the Challenge Fund shall follow Federal procurement
			 and financial laws and standards.
			5.Signature
			 projects and programs
			(a)ListThe
			 Secretary, acting through the Director, shall develop a list of signature
			 projects and programs eligible for funding from the Challenge Fund. The list
			 shall be submitted to the President and to the Committees on Appropriations and
			 Energy and Natural Resources in the United States Senate, and to the Committees
			 on Appropriations and Natural Resources in the House of Representatives.
			(b)Signature
			 projects and programsFor purposes of this Act, a signature
			 project or program shall be a project or program identified by the Director as
			 one that will help prepare the national parks for another century of
			 conservation, preservation, and enjoyment.
			(c)UpdatesThe
			 Secretary, acting through the Director, may, from time to time as the Secretary
			 or Director finds necessary, add any project or program to the list developed
			 pursuant to subsection (a) that the Director believes is a signature project or
			 program. If the Director adds any project or program to the list, the Secretary
			 shall notify the Committees referred to in subsection (a) at the time the
			 project or program is added.
			6.Donations and
			 matching federal funds
			(a)Qualified
			 donationsBeginning on October 1, 2007, and ending on September
			 30, 2017, the Secretary may transfer to the Challenge Fund qualified donations
			 of cash, including cash to liquidate a letter of credit, received by the
			 National Park Service.
			(b)Matching
			 amountThere is hereby appropriated in each fiscal year beginning
			 on October 1, 2007, and ending on September 30, 2017, an amount equal to the
			 qualified donations received and the pledge of donations through letters of
			 credit in the same fiscal year, not to exceed $100,000,000 in any one year. In
			 no case may the matching amount exceed the amount of donations received or
			 pledged in any year. For the purpose of this subsection, the Secretary may
			 consider a donation for any fiscal year to be received when a pledge of a
			 donation for that fiscal year is guaranteed and a valid irrevocable letter of
			 credit is issued for such purposes.
			(c)ObligationsThe
			 Secretary may not obligate any amounts based on a letter of credit, or amounts
			 to match a letter of credit pursuant to subsection (b), until amounts from that
			 letter of credit are deposited in the Challenge Fund.
			(d)SolicitationNothing
			 in this Act shall be construed as expanding any authority that exists on the
			 date of its enactment with respect to the ability of the National Park Service
			 and its employees to receive or solicit for donations.
			7.Report to
			 CongressThe Secretary shall
			 provide with the submission of the President’s budget a list of the signature
			 projects and programs and the status of their funding.
		8.RegulationsThe Secretary may promulgate such
			 regulations as may be necessary to carry out this Act.
		
